     Case 4:19-cr-02162-JGZ-EJM Document 40 Filed 09/16/19 Page 1 of 2



 1
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7   United States of America,                              CR 19-2162-TUC-JGZ (EJM)
 8                   Plaintiff,                                   ORDER
                                                          CONTINUING PLEA DEADLINE
 9           vs.                                                 AND TRIAL
10   Ahmed Mahad Mohamed,
     Abdi Yemani Hussein,
11
12                   Defendants.

13          This case is presently set for trial on October 8, 2019. The Defendant filed
14   a motion to continue and, for the reasons set forth therein, additional time is required
15   to adequately prepare for trial. The Government and Co-Defendant have no
16   objection to a continuance.
17          The Court finds that the ends of justice served by granting a continuance outweigh
18   the best interests of the public and the Defendants in a speedy trial because, for the
19   reasons set forth in the motion, failure to grant the continuance is likely to result in a
20   miscarriage of justice if the Defendants are required to go to trial on the present trial date.
21          IT IS ORDERED as follows:
22          1. The date by which the referred magistrate judge hears the change of plea must
23   be no later than November 22, 2019 by 3:00 p.m.
24          2. All motions, unless made during a hearing or trial, shall be in writing and shall
25   be made sufficiently in advance of trial to comply with the time periods set forth in
26   LRCiv. 7.2 and any court order and to avoid any delays in the trial. Pretrial motions may
27   be heard before a magistrate judge and a Report and Recommendation will be provided to
28   the district judge assigned to the case.
     Case 4:19-cr-02162-JGZ-EJM Document 40 Filed 09/16/19 Page 2 of 2




 1          3. This matter is RESET for trial on December 10, 2019 at 9:30 a.m. Counsel
 2   are to be present at 9:00 a.m.
 3          4. Excludable delay under 18 U.S.C. §3161(h)(7) is found to commence on
 4   October 9, 2019 and end on December 10, 2019. Such time shall be in addition to other
 5   excludable time under the Speedy Trial Act and shall commence as of the day following
 6   the day that would otherwise be the last day for commencement of trial.
 7          5. That any and all subpoenas previously issued shall remain in full force and
 8   effect through the new trial date.
 9          6. Any motion or stipulation to continue the scheduled trial date and change
10   of plea deadline shall be filed with the Clerk of Court no later than 5:00 p.m.,
11   Monday, November 25, 2019. Alternatively, by that same deadline, if after
12   consultation between government and defense counsel it is determined that a motion
13   to continue the scheduled trial date and change of plea deadline will not be filed,
14   government counsel shall notify the Court by an email to the chambers email
15   address that the case and counsel are ready to proceed to trial on the scheduled trial
16   date. The notification shall also include the estimated number of trial days needed
17   to complete the trial.
18          Dated this 16th day of September, 2019.
19
20
21
22
23
24
25
26
27
28


                                                -2-
